UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARK SUSSMAN, etal, _
Plaintiffs,
-against-
NYP HOLDINGS, INC., et al.,
Defendants.
pe ee ee nn nee x

CASTEL, U.S.D.J.

16-cv-7659 (PKC)

ORDER

The Court will hear oral arguments concerning defendant Newspaper and Mail

Deliverer’s Union of New York and Vicinity’s motion for summary judgment (Doc. 69) on

February 7, 2020 at 3:45 p.m.

SO ORDERED.

Lip

 

Dated: New York, New York
January 31, 2020

P. Kevin Castel
United States District Judge

 
